DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 describes the third resistor and temperature sensor of the temperature measurement circuit as being connected in parallel between the second power source and ground.  However, as seen in Figure 3 of the specification the third resistor R3 and temperature sensor TH1 are connected in series between the second power source and ground.  This inconsistency between the claims and the specification raises an issue of indefiniteness.  For the purpose of examination, 
Claim 5 describes the first resistor and second of the reference voltage generator as being connected in parallel between the second power source and ground.  However, as seen in Figure 3 of the specification the first resistor R1 and second resistor R2 are connected in series between the second power source and ground.  This inconsistency between the claims and the specification raises an issue of indefiniteness.  For the purpose of examination, claim 5 will be interpreted as follows: the term “parallel” will be interpreted as --series--.  
In re Claim 9, see discussion of claims 4 and 5 above.  For the purpose of examination, the third resistor and temperature sensor will be interpreted as being connected in series and the first and second resistor will be interpreted as being connected in series.
Claims 10-12 are rejected due to their dependency on claim 9.
With further regard to claim 10, the photodiode and transistor are described as being connected in parallel.  However, as seen in Figure 3 the photodiode and transistor of 200 are each coupled to separate power supplies and therefore not connected in parallel.  This inconsistency between the claims and the specification raises an issue of indefiniteness.  For the purpose of examination, claim 10 will be 
Claim Objections
Claims 7, 9, 11, and 17 are objected to because of the following informalities:  
CLAIM 7:
In line 3, delete “in parallel”.
CLAIM 9:
In line 16, delete “in parallel”.
CLAIM 11:
In line 2, replace “to control” with --controls--.
CLAIM 17:
In line 2, before “to” insert --is--.
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
The specification should be carefully reviewed and amended to match the language of the interpretations in the above 35 USC 112 rejections.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki (2019/0165565 w/ priority demonstrated by included JP 2017-229472).
In re Claim 1, Suzuki teaches a temperature control apparatus to be provided on a power source separation circuit as seen in Figure 1, comprising: a control device (103) to be powered by a first power source (Vcc), and configured to control a temperature protective operation of at least one circuit component (104) of the power source separation circuit to be powered by a second power source (Vo) different from the first power source based on a detected temperature of the at least one circuit component (paragraphs 31-33); a temperature detector (114, 115, 
In re Claim 2, Suzuki teaches that the temperature detector comprises: a temperature measurement circuit (123 and 126) configured to measure a temperature of the at least one circuit component, a reference voltage generator (124 and 125) configured to provide a reference voltage value corresponding to a normal operation state of the at least one circuit component, and a comparator (114) configured to: receive, at a first terminal, a temperature value corresponding to the measured temperature of the at least one circuit component, receive, at a second terminal, the reference voltage value provided by the reference voltage generator, compare the sensed temperature value and the reference value, and provide a temperature difference value based on the comparison (paragraphs 31-33).
In re Claim 3, Suzuki teaches a hysteresis setting circuit (120) provided between the comparator and the switch, wherein the hysteresis setting circuit is configured to operate based on a hysteresis characteristic of the comparator in order to provide a voltage value corresponding to the temperature difference value 
In re Claim 4, Suzuki teaches that the temperature measurement circuit includes a third resistor (123) and a temperature sensor (126) connected in series between the second power source and a ground and connected to the first terminal of the comparator as seen in Figure 1.
In re Claim 5, Suzuki teaches that the reference voltage generator includes a first resistor (124) and a second resistor (125) connected in series between the second power source (via 135, paragraph 31) and a ground, and connected to the second terminal of the comparator as seen in Figure 1.
In re Claim 6, Suzuki teaches that the comparator 114 is configured to: output, from an output terminal, a first signal when the sensed temperature input to the first terminal is less than the reference voltage value input to the second terminal, and output, from the output terminal, a second signal, different from the first signal, when the sensed temperature value input to the first terminal is greater than the reference voltage value input to the second terminal (paragraphs 32-33).
In re Claim 7, Suzuki teaches that the hysteresis setting circuit includes a fourth resistor 120 that is connected in parallel between an output terminal of the comparator and the second terminal of the comparator as seen in Figure 1.
In re Claim 8, Suzuki teaches that the switch 112 is configured as a phototransistor (paragraphs 31 and 33).
In re Claim 9, see discussion of claims 1-8 above.
In re Claim 10, Suzuki teaches the phototransistor comprise a photodiode and transistor that are electrically isolated (paragraph 33, as seen in Figure 1).
In re Claim 11, Suzuki teaches that the control device 103 controls operation of the circuit component 104 based on the control signal from the phototransistor 112 (paragraph 33).
In re Claims 12 and 13, Suzuki teaches that the control devices includes a microcomputer 103 (paragraph 19).
In re Claim 14, Suzuki teaches that the control signal is a protection signal to provide a temperature protective operation to the at least one circuit component (paragraph 33).  
In re Claim 15, Suzuki teaches that the control signal is a normal signal to provide normal operation the at least one circuit component (paragraph 33).
In re Claim 16, Suzuki teaches a single chip comprising the at least one circuit component 104; a plurality of additional circuit components (109, 110); and the temperature control apparatus of claim 1 as seen in Figure 1.
In re Claim 17, Suzuki teaches that the additional circuit components are powered by the first power source Vcc a seen in Figure 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park (5,637,248) teaches a temperature detector (21, R1, 22, Vref) that provide a signal via 22 and 26 to a phototransistor 27a that provides a signal to a control device 44.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836